Citation Nr: 0706794	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  06-08 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of an old healed skull fracture, currently rated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 until August 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In July 2006, the undersigned Acting Veterans 
Law Judge conducted a hearing regarding the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Residuals of an old healed skull fracture were rated as 30 
percent disabling under former Diagnostic Code 8001, 
effective July 21, 1948, for traumatic encephalopathy rated 
as post-traumatic personality disorder or mental 
enfeeblement.  See May 1948 rating decision.  This rating is 
now protected.  See 38 U.S.C.A. § 110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.951(b) (2006).

During the November 2006 VA examination, the veteran was 
noted as suffering from abulia, amotivational and frontal 
lobe syndrome.  Therefore, an opinion is necessary to 
determine if this psychiatric disability is a residual of the 
service-connected injury and, if so, the severity of the 
psychiatric disability.  When medical evidence is not 
adequate, VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  38 C.F.R. 
§ 3.159(c)(4)(i); See Littke v. Derwinski, 1 Vet. App. 90 
(1991).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:
		
1.  The RO should arrange for a VA 
psychiatric examination to determine if 
the veteran's current psychiatric 
disorder is a residual of the service-
connected old healed skull fracture and, 
if so, the severity of the psychiatric 
disability.  The claims folder should be 
made  available to, and reviewed by, the 
examiner.  All indicated studies and  
tests should be performed.  The 
psychiatrist must assign a Global  
Assessment of Functioning (GAF) score 
consistent with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL  
MANUAL FOR MENTAL DISORDERS IV and 
explain what the assigned score 
represents.  The examiner should also be 
requested to offer an opinion concerning 
the degree of the veteran's occupational  
and social impairment due to the 
psychiatric disorder, to include whether 
it renders him unemployable.  A complete 
rationale should be given for all 
opinions and conclusions expressed. 

2.  After completing the requested 
development, the RO should again review 
the record and readjudicate the issue on 
appeal, to include whether an increased 
rating is warranted under the schedule of 
ratings for mental disorders, 38 C.F.R. 
§ 4.130.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  An appropriate time should be 
given for them to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
M.C. Graham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


